Title: From John Adams to John Jay, 4 May 1785
From: Adams, John
To: Jay, John


          
            Sir
            Auteuil near Paris May 4. 1785
          
          The day before Yesterday I received the Letter you did me the Honour to write me on the Eighteenth of March, inclosing a Commission, Instructions and Letter of Credence to the Court of Great Britain, and a duplicate of your Letter of February 11. with the Ratification of the Loan in Holland
          
          The Appointment to the Court of Great Britain demands my most grateful Acknowledgments to Congress and the Utmost Care and dilligence in the Execution of it. I am happy to See, by the Resolution of March the Seventh that a Minister is to be appointed to Succeed me, at the Hague, both because a Minister will be necessary there, and because that the Minister in London will find Employment for all his time and Should devote himself wholly to the Duties of that Mission. as no Letter of Recall is as yet arrived to me, I am a little perplexed. I have been a Witness of So much Friendship to the United States and have experienced So much Kindness to myself in Holland that I ought not finally to quit that Country, without taking Leave of their High Mightinesses, even if established Forms had not rendered Such a Ceremony indispensable.
          There is no time to be lost, unnecessarily, in executing the Instructions of Congress, but you are very Sensible, Sir, of the Necessity of taking leave of this Court and of the foreign Ministers here, and of the time which Such a Formality takes up. it will therefore be longer before I can be in London, than you may wish, perhaps five or Six Weeks. in the meantime Coll Smith I hope will arrive, with the additional Informations, and I may take Such measures as I can to prepare the Way before Us. the Duke of Dorsett has offered me all the Service in his Power, and professes to wish me Success. It may not be useless for me to See Mr Harris at the Hague.
          The Instructions are perfectly agreable to my own Inclinations, but it would be my Duty to carry them into punctual Execution, to the Utmost of my Power, if they were not So. it is not the first Time that a public Trust of some importance has been committed to me: but I dont know that any, ever made a deeper Impression upon my Spirits or gave me, more Serious Reflections. To do my Duty to our Country and her Allies, and reconcile the Americans and English upon Principles and Terms which may give Satisfaction to all, is no easy Task. I can promise nothing but Industry. the Prospect of Success is far from being encouraging. The Measure of Sending a Minister was become indispensible. Congress will have tryed the Experiment, and done all that in the opinion of the World was incumbent upon them. and if the English Nation perseveres in Obstinacy and Delusion, the United States will be fully informed of it, and have it undoubtedly in their Power to do themselves Justice. The Resolutions of New York and Rhode Island, the former laying heavier Duties upon Brittish Ships and Merchandizes and the latter adopting the Impost of five Per Cent if the public Papers inform Us truly, are Symptoms of a Spirit rising in America, which will either make the English friendly to Us, or their Enmity a Blessing.
          The Comte D’Aranda told me Yesterday that your Packet to Mr Charmichael, was gone to Madrid.
          I forgot to mention, in its place your Letter of March the fifteenth. The Confidence you express is mutual, which I esteem one of the happiest Circumstances of my whole Life. I have not the Honour to be personally known to Mr Smith, but he Shall receive from me all the Regard which becomes the Relation between Us.
          With Sincere Esteem, I have the Honour to be / Sir, your most obedient and most humble / Servant
          
            John Adams.—
          
        